UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1328


TONIA WOODSON NEWTON; MICHAEL EARLY WOODSON; DONALD
LEWIS WOODSON, JR.,

                    Plaintiffs - Appellants,

             v.

BENEFICIAL FINANCIAL I, INC.; DITECH FINANCIAL LLC,

                    Defendants - Appellees.


Appeal from the United States District Court for the Western District of Virginia, at
Charlottesville. Norman K. Moon, Senior District Judge. (3:16-cv-00058-NKM)


Submitted: January 16, 2020                                  Decided: February 12, 2020


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tonia Woodson Newton, Donald Lewis Woodson, Jr., Michael Early Woodson,
Appellants Pro Se. Walter John Buzzetta, Washington, D.C., Andrew K. Stutzman,
STRADLEY RONON STEVENS & YOUNG, LLP, Philadelphia, Pennsylvania; Michael
C. Griffin, Charlotte, North Carolina, Andrew Justin Narod, BRADLEY ARANT BOULT
CUMMINGS LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Tonia Woodson Newton, Donald Lewis Woodson, Jr., and Michael Early Woodson

appeal the district court’s order granting summary judgment to the defendants on their civil

action seeking to quiet title to certain real property. We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

Beneficial Financial I, Inc., No. 3:16-cv-00058-NKM (W.D. Va. Mar. 26, 2019). The

Appellants’ motion to sanction the Appellees is denied. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2